Citation Nr: 0207143	
Decision Date: 07/01/02    Archive Date: 07/10/02	

DOCKET NO.  94-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Determination of initial rating to be assigned for 
residuals of a stab wound of the left neck with paralysis of 
the left true vocal cord.  

2.  Determination of initial rating to be assigned for 
residuals of a stab wound of the anteromedial left upper 
chest and lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
March 1981.  

This matter arises from various rating decisions rendered 
since April 1992 by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Reno, Nevada, Indianapolis, 
Indiana, and Phoenix, Arizona.  In the aggregate, these 
denied a rating in excess of 60 percent for residuals of a 
stab wound of the neck with paralysis of the left true vocal 
cord, and a rating in excess of 10 percent for residuals of a 
stab wound of the anteromedial left upper chest and lung.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  The Board remanded the case to the 
RO in April 1996 and December 1999 for additional development 
and adjudication.  That was accomplished, and the case was 
returned to the Board in May 2002 for further appellate 
consideration.  

During the pendency of this appeal, the veteran claimed a 
total disability rating based upon individual unemployability 
as the result of his service-connected disabilities.  That 
benefit was denied by rating decision dated in March 2002.  
In May 2002, the veteran's representative submitted a 
statement that could reasonably be construed as a notice of 
disagreement with the denial of a total rating based upon 
individual unemployability.  As such, the Board has 
jurisdiction over this issue, pending the issuance of a 
statement of the case to the appellant and receipt of his 
timely appeal and response there to.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  Accordingly, action on 
that matter is deferred for reasons to be explained in 
greater detail in the remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Prior to August 15, 1994, the veteran spoke in a hoarse, 
low voice.  

3.  Beginning on August 15, 1994, the veteran developed 
chronic organic aphonia, and has been unable to speak above a 
whisper since then.  

4.  Residuals of a stab wound of the anteromedial aspect, 
left upper chest and lung, post thoracotomy are manifested by 
a Forced Expiratory Volume (FEV-1) of 74 percent of 
predicted, a Forced Vital Capacity (FEV-1/FVC) ratio of 71 
percent of predicted, a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
104 percent of predicted, diagnosed on repeated examination 
as, and representing no more than mild obstructive lung 
defect.  


CONCLUSIONS OF LAW

1.  Residuals of a stab wound of the left neck with paralysis 
of the left true vocal cord were not more than 30 percent 
disabling under applicable schedular criteria prior to 
August 15, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
(DC) 6516, 6519 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 
Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  

2.  Residuals of a stab wound of the left neck with paralysis 
of the left true vocal cord have not been more than 
60 percent disabling since August 15, 1994, under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.97, DC 6519; 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  

3.  Residuals of a stab wound of the anteromedial aspect of 
the left upper chest and lung, post thoracotomy have not been 
more than 10 percent disabling since 

September 14, 1991, under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 ((West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.97, DC 6604, 6843 (2001); 38 U.S.C.A. 
§§ 5103, 5103A, and 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded a number of VA medical 
examinations in conjunction with his claims.  He was issued a 
statement of the case, and various supplemental statements of 
the case, which informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  Thus, the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims, and he also was given an opportunity to submit 
additional evidence in support of his claims.  The record 
indicates that all relevant facts have been properly 
developed and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  As 
such, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  

II.  Determination of Initial Rating to be Assigned for 
Residuals, Stab
Wound, Left Neck with Paralysis of the Left True Vocal Cord

The veteran contends that the disability at issue is more 
severe than currently evaluated.  In this regard, disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  38 U.S.C.A. § 1155.  
Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But see 
generally Fenderson v. West, 12 Vet. App. 119 

(1999) (concerning the application of "staged" ratings in 
certain cases in which a claim for a higher evaluation stems 
from an initial grant of service connection for a given 
disability).  Additionally, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

The veteran's residuals of a stab wound of the left neck with 
paralysis of the left true vocal cord is evaluated under the 
provisions of 38 C.F.R. § 4.97, DC 6516 and 6519.  The former 
allows for a 30 percent disability rating when hoarseness of 
the vocal cords is present.  That DC does not provide for a 
higher evaluation.  However, under DC 6519, constant 
inability to speak above a whisper shall be evaluated as 
60 percent disabling; to warrant a 100 percent disability 
rating, constant inability to communicate by speech must be 
demonstrated.  It is within this context that the facts in 
this case must be evaluated.  

The facts are as follows.  The veteran received a stab wound 
to the left neck during military service.  Paralysis of the 
left true vocal cord resulted.  

The veteran underwent a VA physical examination in 
December 1991.  At that time, he indicated that he had been 
unable to speak in more than a breathy voice since the 
injury.  During VA treatment administered in October 1992, 
the veteran again was noted to speak with a hoarse voice.  
Again, during VA treatment administered in January 1993, the 
examiner observed that the veteran spoke in a low, very 
hoarse voice.  

It was not until August 1994 that chronic organic aphonia was 
diagnosed.  The attending physician noted that aphonia was 
complete in that the veteran had a constant inability to 
speak above a whisper.  Various records of the veteran's 
medical treatment since that time indicate that he continues 
to be able to speak, but is limited to whispering.  


The evidence indicates that prior to August 1994, the veteran 
was able to speak in a low hoarse voice.  Thus, a disability 
rating of more than 30 percent was not warranted prior 
thereto.  See 38 C.F.R. § 4.97, DC 6516.  However, in 
August 1994, complete organic aphonia was noted, but the 
veteran was still able to speak in whispering tones.  He was 
not unable to communicate by speech; nor has clinical 
evidence since that time indicated that the latter is the 
case.  As such, a rating in excess of the 60 percent 
currently assigned is not warranted.  See 38 C.F.R. § 4.97, 
DC 6519.  Moreover, the various ratings assigned for this 
disability, i.e., 30 percent prior to August 15, 1994, and 
60 percent thereafter, are consistent with the tenets of 
Fenderson, 12 Vet. pp. 119 regarding "staged" ratings.  

III.  Determination of Initial Rating to be Assigned for 
Residuals
of a Stab Wound of the Anteromedial Left Upper Chest
and Lung, Post Thoracotomy.  

The veteran also contends that this disability is more severe 
than currently evaluated.  He cites shortness of breath 
during physical activity in support thereof.  The provisions 
of 38 U.S.C.A. § 1155 are incorporated herein by reference.  
So, too, are the tenets set forth in Schafrath, 1 Vet. App. 
at 592, Francisco 7 Vet. App. at 58 and Fenderson, 12 Vet. 
App. 119.  Additionally, the provisions of 38 C.F.R. § 4.7 
are for application.  

The Board notes that effective October 7, 1996 (during the 
pendency of this appeal), substantive changes were made to 
the schedular criteria for evaluating pulmonary deficit as 
the result of trauma.  Under the criteria previously in 
effect, a 10 percent rating was for assignment where definite 
symptoms with moderate dyspnea on extended exertion were 
present.  The 30 percent disability rating was not warranted 
unless clinical evidence demonstrated moderate disability and 
moderate dyspnea on slight exertion confirmed by pulmonary 
function testing.  Under current criteria, a 10 percent 
rating is warranted if FEV-1 of 71 to 80 percent of predicted 
is present, or; FEV-1/FVC of 71 to 80 percent of predicted is 
present, or; DLCO (SB) of 66 to 80 percent of predicted is 
present.  A 30 percent rating is 

not warranted unless FEV-1 of 56 to 70 percent of predicted 
is present, or; FEV-1/FVC of 56 to 70 percent of predicted is 
present, or; DLCO (SB) of 56 to 65 percent of predicted is 
present.  See 38 C.F.R. § 4.97, DC 6604, 6843.  When the law 
or regulation applicable to a given claim changes after the 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the veteran will 
apply, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, in order to give the veteran every consideration 
with respect to the issue under consideration, the Board will 
consider both the former and revised schedular criteria in 
evaluating the disability at issue.  

The record indicates that the veteran sustained a stab wound 
to the left upper chest and lung during military service.  A 
thoracotomy was performed.  

During a VA physical examination conducted in December 1991, 
the veteran indicated that he had difficulty breathing, that 
he was able to walk slowly on level ground for approximately 
four or five blocks, but that he could not run or climb 
stairs because of shortness of breath.  He also indicated 
that he could not lift heavy objects.  Pulmonary function 
testing reflected FEV-1 of 78 percent of predicted, and FEV-
1/FVC of 82 percent of predicted.  DLCO was within normal 
limits.  X-rays of the chest did not reflect any acute 
changes.  The diagnostic impression was shortness of breath 
on moderate exertion of uncertain etiology.  The examiner 
stated that the veteran had restrictive lung disease as a 
residual of the stab wound to the chest, but that this was 
only mild in nature.  

The veteran then underwent a private pulmonary consultation 
in September 1994.  The FVC was at 72 percent of predicted 
while FEV-1 was at 70 percent of predicted.  The FEV-1 to FVC 
ratio was 75 percent of predicted.  The examining physician 
indicated that this was consistent with obstructive airway 
disease of mild severity.  


The veteran again underwent a VA pulmonary examination in 
March 1997.  He stated that his breathing was less than 
50 percent of what it had been previously.  He indicated that 
he was able to walk four to five blocks before getting dizzy 
and tired.  FEV-1 was at 74 percent of predicted, while FVC 
was at 83 percent of predicted.  Diffusion capacity was 
normal, and the examiner noted that results were consistent 
with a mild obstructive defect.  However, the examiner also 
noted that the veteran put forth a very poor effort and that 
the test results probably underestimated the true pulmonary 
function capacity of the veteran due to possible suboptimal 
effort.  

The most recent evidence of record regarding the veteran's 
pulmonary limitations are contained in the report of a VA 
physical examination conducted in April 2000.  Again, the 
veteran complained of shortness of breath if he has to "move 
around a lot."  Examples of this included moving 30 to 50 
pound bags across the floor and up onto a pallet; he 
performed this while working as a forklift operator and 
loader.  Conversely, he indicated that most of the time he 
has little difficulty with the ordinary activities of daily 
living unless it is wet and cold.  FEV-1 was to 74 percent of 
predicted, FEV-1/FVC was to 71 percent of predicted, and DLCO 
(SB) was to 104 percent of predicted.  The examiner noted 
that pulmonary function testing was consistent with mild 
obstructive defect.  

The foregoing indicates that disability resulting from 
residuals of a stab wound of the anteromedial aspect of the 
left upper chest and lung, post thoracotomy have not been 
more than 10 percent disabling since the veteran submitted 
his claim on September 14, 1991.  This is true under both the 
old and the new criteria.  Under the criteria previously in 
effect, a 10 percent evaluation was warranted when moderate 
dyspnea on extended exertion was present.  Moderate dyspnea 
on slight exertion was necessary to warrant the assignment of 
a 30 percent disability rating.  In this context, the Board 
notes the veteran's history of complaints of shortness of 
breath.  However, the veteran has also indicated on a number 
of occasions that he is able to perform routine physical 
activities without distress.  It is only when he engages in 

extended exertion that symptomatology becomes apparent.  As 
such, a rating in excess of 10 percent under the schedular 
criteria in effect prior to October 7, 1996, is not for 
assignment for any period since the veteran first filed his 
claim for service connection for this disorder.  

Similarly, a rating in excess of 10 percent is not warranted 
under the schedular criteria currently in effect.  Various 
pulmonary function testing, exemplified by the most recent 
testing performed in April 2000, indicates that FEV-1 is to 
74 percent of predicted, FEV-1/FVC is to 71 percent of 
predicted, and DLCO (SB) is to 104 percent of predicted.  
Moreover, throughout the years, all attending and examining 
physicians have described disability associated with the 
veteran's left lung to be only mild in nature.  As such, a 
disability rating in excess of 10 percent is not warranted 
for any period since September 14, 1991.  

The Board finds as to all material issues regarding both of 
the disabilities at issue that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi,  273 F. 3d. 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  

IV.  Extraschedular Considerations

As a final matter, the Board notes that the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are not for 
application in this case.  There is no indication that either 
of the disabilities at issue has required frequent periods of 
hospitalization since the veteran's discharge from military 
service.  Moreover, although the veteran has stated that 
these disabilities have adversely affected his ability to 
pursue gainful employment, it does not appear that this 
exceeded the level of impairment contemplated by the 
applicable schedular provisions.  Parenthetically, the Board 

notes that the appellant has a notice of disagreement pending 
regarding the issue of a total disability rating based upon 
individual unemployability; however, because he has a number 
of additional service-connected disabilities that must be 
taken into consideration in that regard, addressing the 
question of the applicability of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) at this time does not 
result in a denial of due process of law.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Absent 
evidence of either marked interference with employment beyond 
that contemplated by the applicable schedular provisions, and 
absent frequent periods of hospitalization for the 
disabilities at issue, there is no basis to conclude that 
they are more serious than currently evaluated.  Thus, the 
failure of the RO to submit the case for consideration by the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 30 percent for residuals of a 
stab wound of the left neck with paralysis of the left true 
vocal cord prior to August 15, 1994, or a rating in excess of 
60 percent for such disability since that date, is denied.  

An evaluation in excess of 10 percent for residuals of a stab 
wound of the anteromedial left upper chest and lung is 
denied.  


REMAND

The record indicates that the veteran applied for a total 
disability rating based upon individual unemployability due 
solely to his service-connected disabilities in 
December 2001.  By rating decision dated March 2002, the RO 
denied this claim.  In May 2002, the veteran's representative 
indicated disagreement with that denial.  However, the 
regional office has not issued the veteran a statement of the 
case on this matter.  See Manlincon, 12 Vet. App. at 240-241.  
Consequently, this should be provided to the veteran along 
with further information regarding his appellate rights and 
responsibilities prior to appellate consideration.  

In view of the foregoing, the matter of the veteran's 
entitlement to a total disability rating based upon 
individual unemployability is REMANDED to the RO for action 
as follows:  

1.  The veteran and his representative 
should be furnished a statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

2.  If, and only if, the appellant 
submits a timely substantive appeal 
regarding the issue of entitlement to a 
total disability rating based upon 
individual unemployability, then the case 
should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to accord the appellant due 
process of law, and no inference should be drawn regarding 
the final disposition of the claim.  The appellant has the 
right to submit additional evidence and arguments on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

Error! Not a valid link.

